Citation Nr: 0903335	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for residuals of a 
tonsillectomy. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1952 to 
September 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the Board sitting at the RO in 
September 2008.  A transcript of the hearing is associated 
with the claims file. 


FINDING OF FACT

The veteran's residuals of a tonsillectomy are manifested by 
complaints of recurrent cough and hoarseness without 
inflammation of cords or mucous membranes. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.97, 
Diagnostic Code 6516 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In January 2007 and June 2008, the RO provided notices that 
met these requirements.  While the June 2008 letter was 
provided after the rating decision on appeal issued, the case 
was thereafter readjudicated by way of supplemental statement 
of the case dated in July 2008.  Based on the readjudication, 
the presumption of prejudice with respect to the timing of 
the second letter is rebutted. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a hospitalman in the U.S. Navy.  He 
contends that the residuals of a tonsillectomy are more 
severe than are contemplated by a noncompensable rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

The Rating Schedule does not provide a specific diagnostic 
code for rating residuals of a tonsillectomy, and any such 
disability must be rated by analogy. 38 C.F.R. § 4.20.  
Chronic laryngitis manifested by hoarseness with inflammation 
of cords or mucous membrane warrants a 10 percent rating.  
Disabling and chronic laryngitis manifested by hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration or pre-malignant changes on biopsy warrants a 30 
percent rating  
38 C.F.R. § 4.97, Diagnostic Code 6516. 

Additional diagnostic codes provide for ratings for complete 
organic aphonia with constant inability to speak above a 
whisper, larynx stenosis, and traumatic injuries to the 
pharynx.  38 C.F.R. § 4.97, Diagnostic Codes 6519-21.  As no 
associated symptoms, injuries, diagnoses, or pathology are 
shown in this case, rating by analogy to these codes is 
inappropriate.  See 38 C.F.R. § 4.20. 

Service treatment records show that the veteran was admitted 
to a naval hospital in September 1953 for recurrent attacks 
of tonsillitis with three to four episodes each winter for 
the previous ten years.  The veteran underwent a 
tonsillectomy using the dissection and snare technique.  Five 
days later, the attending physician noted that the tonsillar 
fossae were healing well, and the veteran was returned to 
duty.  In a physical examination for release from active duty 
two weeks later, a physician noted no mouth or throat 
abnormalities.  

In January 1966, the RO granted service connection and a 
noncompensable rating for residuals of the tonsillectomy.  In 
October 2006, the RO received the veteran's request to 
reevaluate his service-connected disabilities. 

In February 2007, a VA physician noted the veteran's history 
of a tonsillectomy in 1953 and his reports of recurrent nasal 
catarrh and postnasal drip.  The veteran did not report sore 
throat or difficulty swallowing.  The physician noted a 
deflection of the nasal septum to the right but good airways 
on both sides of the nose.  Nasal turbinates were normal with 
no evidence of nasal sinus disease.  A pharyngeal examination 
showed residuals of a tonsillectomy with a healed pharynx.  
There was no active laryngeal or pharyngeal disease or 
functional deformity.    

In September 2008, the RO obtained VA outpatient treatment 
records from September 2006 through April 2008.  The records 
are silent for any symptoms of sore throat, hoarseness, or 
inflammation of cords or mucous membranes.  Primary care 
providers noted on-going treatment for gastroesophagael 
reflux disease and prescribed medication.  In the most recent 
VA primary care encounter, the examiner noted no reports by 
the veteran of sore throat or other abnormalities including 
an inability to swallow.  The examiner noted that the 
veteran's nares were patent without erythema and that his 
throat was non-erythematous with midline uvula.  

In a September 2008 Board hearing, the veteran stated that he 
experienced difficulty swallowing food and must take small 
bites to prevent choking.  He also experienced recurrent 
cough without bleeding.  He stated that he received 
medication from a VA clinic for indigestion but that his 
medical providers had not mentioned that any swallowing 
problems were related to residuals of a tonsillectomy.  The 
veteran also stated that he experienced hoarseness and 
occasional changes in speech. However, he acknowledged that 
he had not reported these symptoms to his physician.  

The Board concludes that a compensable rating for residuals 
of a tonsillectomy is not warranted at any time during the 
period covered by this appeal.  VA examiners in February 2007 
and April 2008 observed no abnormalities of the larynx or 
pharynx.  The examiner in February 2007 also noted no 
pathology to support chronic nasal drainage.  The veteran is 
competent to report his recurrent cough and hoarseness, but 
there is no medical evidence of inflammation of cords or 
mucous membrane that would warrant a compensable rating.  
Furthermore, the veteran has not reported cough and 
hoarseness symptoms to his primary care physician. As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for residuals of a tonsillectomy is 
denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


